DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 1/26/2021 has been entered.
Disposition of claims: 
Claims 1-13 are pending.
Claims 1-8 have been amended.
The amendments to claims 1-8 regarding change to “each of Ar1, Ar2, and Ar3 is…” and “each of L1, L2, and L3 is…” have overcome the objections of claims 1-3, 6, and 8 set forth in the last Office Action. The objections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of page 18 of the reply filed 1/26/2021 regarding the rejections of claims 1 and 3-6 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin (US 2011/0163302 A1, hereafter Lin) set forth in the Office Action of 10/28/2020 have been considered. 
Applicant argues that compound D-2 of Lin does not fall within the scope of amended claim 1. 
Respectfully, the Examiner does not agree.
Applicant recites “each of Ar1, Ar2, and Ar3 is independently selected from … a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, …, wherein for Ar2 and Ar3, the aryl group is unsubstituted or is substituted by one of more selected from the group consisting of … , aryl”. 
Applicant does not limit the aryl substituent (underlined above) of the aryl group that is Ar3 to being unsubstituted (see the figure below). Furthermore, claim 1 does not limit what substituents can be placed on an aryl substituent of the aryl group that is Ar3. Therefore, under a broadest reasonable interpretation of the term “aryl,” the aryl substituent of the aryl group that is Ar3 can be further substituted and that further substituent can be amino. It is noted that according to the instant specification ([050]), an aryl can be optionally substituted (i.e. “p-t-butylphenyl group” and “p-(2-phenylpropyl)phenyl group”), and there is no limitation on the substituent of the aryl. Therefore, under a broadest reasonable interpretation the aryl is interpreted to mean “a substituted or unsubstituted aryl”.

    PNG
    media_image1.png
    348
    605
    media_image1.png
    Greyscale

According to the interpretation, the compound D-2 of Lin reads on the amended claim 1. The compound D-2 has identical structure as Formula 1 of claim 1, wherein R1 and R2 can be substituted or unsubstituted alkyl groups having 1 to 20 carbon atoms (ethane); R1 and R2 are optionally joined to form a ring; Ar1 is an unsubstituted aryl group having 6 to 50 ring carbon atoms (phenyl); Ar2 is a substituted aryl group having 6 to 50 ring carbon atoms (phenylene), wherein the aryl group is substituted by aryl (phenyl); Ar3 is a substituted aryl group having 6 to 50 ring carbon atoms (phenylene), wherein the aryl group is substituted by aryl (an amine-substituted phenyl); and L1, L2, and L3 are each single bond, meeting all the limitations of claim 1. The rejections are maintained.
Applicant’s arguments see the first paragraph of page 18 of the reply filed 1/26/2021 regarding the rejections 8-10 and 11-13 under 35 U.S.C. 103 as being unpatentable over Lin and Lin/Bae set forth in the Office Action of 10/28/2020 have been considered. 
Applicant argues that Lin fails to teach a monoarylamino compound in the amended claim 1 such that modification by Lin or Lin in view of Bae does not make up the deficiency. 
Respectfully, the Examiner does not agree.
As outlined above, Compound D-2 of Lin reads on all the features of the amended claim 1; therefore, further modification by Lin and Lin in view of Bae read on claims 8-10 and 11-13. The rejections are maintained.
Applicant’s arguments
Applicant argues that the scope of R2 disclosed in Yabunouchi does not include a substituent which is connected to the thiophene ring through an O atom; R2 of the thiophene ring in the compound of Yabunouchi cannot form a ring; and the sulfur-containing group defined in Formula 1 of the present application is beyond the defined scope for the thiophene group in Formula 2 of Yabunouchi.
Respectfully, the Examiner does not agree.
Applicant argues the disclosure of Yabunouchi individually, not the teaching of Yabunouchi in view of Lin. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Yabunouchi does not teach away of addition of an oxyethane bridge on the 3,4-positions of a thiophene group. That is, there is no statement in the Yabunouchi’s disclosure that the performance or properties of the compound represented by formula (2) be degraded or worse, if there is an oxyethane bridge on the thiophene. 
Lin specifically teaches that the oxyethane bridge across the 3,4 position of the structure makes the thiophene very electron rich and raise HOMO effectively ([040]). While there is no teaching away statement by Yabunouchi for the addition of an oxyethane bridge, Lin does teach benefits of addition of an oxyethane bridge onto the thiophene. An ordinary skill in the art is motivated to modify the thiophene part to 3,4-ethylenedioxythiophene (EDOT) (refer to Section 61-62 of the last Office Action for the detail of the modification).
For at least these reasons, the argument is not found to be persuasive.
Applicant’s arguments see the fifth paragraph of page 18 through first paragraph of page 21 of the reply filed 1/26/2021 regarding the rejections 1-13 under 35 U.S.C. 103 as being unpatentable over Yabunouchi in view of Lin set forth in the Office Action of 10/28/2020 have been considered. 
Applicant argues that the technical problem provided by Lin must be a compound with a diarylamine structure; the basic and clear teaching provided by the whole disclosure of Lin is that for the invention a diarylamine compound with the structure of formula 1 must be used; Lin actually provides an opposite teaching that is contrary to obtaining the monoarylamino compound as defined in the amended claim 1 of the present application; and teaching provided by Lin is using a sulfur-containing group, preferably a dibenzothiophene group.
Respectfully, the Examiner does not agree.
To achieve the resultant compound (Applicant’s Compound 42 in claim 7), the knowledge of monoarylamine-based structure is provided by Yabunouchi (Formula (1) and (2) of Yabunouchi; see Sections 54-56 of the last Office Action). 
The only knowledge obtained from Lin is not the diarylamine structure of Lin but the teaching of Lin about the benefit of addition of an oxyethane bridge. There is a clear motivation why the addition of the oxyethane bridge to a thiophene-based structure is beneficial (see Section 62 of the last Office Action).
With respect to obtaining a part of knowledge from a reference, Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 
Furthermore, the scope of Formula 1 of the instant claim 1 does not exclude diarylamine compound (Compound D-2 of Lin still reads on the limitation of claim 1 as outlined above). A diarylamine can be considered as a substituted monoarylamine based on the scope of Formula 1 of the instant claim 1. Thus, disclosure of Lin for diarylamine compounds is closely related to the claimed invention.
For at least these reasons, the argument is not found to be persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin (US 2011/0163302 A1, hereafter Lin).
Regarding claim 1, Lin discloses an aromatic amine compound being used as a hole transporting material of an organic electroluminescent device ([020]) and having structure (Compound D-2 in [049]), as shown below.

    PNG
    media_image1.png
    348
    605
    media_image1.png
    Greyscale

The compound D-2 has identical structure as Formula 1 of claim 1, wherein R1 and R2 can be substituted or unsubstituted alkyl groups having 1 to 20 carbon atoms (ethane); R1 and R2 are optionally joined to form a ring; Ar1 is an unsubstituted aryl group having 6 to 50 ring carbon atoms (phenyl); Ar2 is a substituted aryl group having 6 to 50 ring carbon atoms (phenylene), wherein the aryl group is substituted by aryl (phenyl); Ar3 is a substituted aryl group having 6 to 50 ring carbon atoms (phenylene), wherein the aryl group is substituted by aryl (an amine-1, L2, and L3 are each single bond, meeting all the limitations of claim 1. 
Regarding claim 3, the compound of Lin, wherein each L1, L2, and L3 is independently selected from the group consisting of: Single bond.
Regarding claim 4, the compound of Lin, wherein the compound has the structure represented by Formula 2. 
In Formula 2, each of Ar1, Ar2, and Ar3 can be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms (Ar1 is an unsubstituted aryl group having 6 to 50 ring carbon atoms (phenyl); Ar2 is a substituted aryl group having 6 to 50 ring carbon atoms (phenylene), wherein the aryl group is substituted by aryl (phenyl); Ar3 is a substituted aryl group having 6 to 50 ring carbon atoms (phenylene), wherein the aryl group is substituted by aryl (an amine-substituted phenyl); and L1, L2, and L3 can be a single bond and an arylene group having 6 to 30 ring carbon atoms (L1, L2, and L3 are each single bond).
Regarding claim 5, the compound of Lin, wherein Ar1 and Ar2 are each independently selected from phenyl or biphenyl. It is noted that the claim limitation of “and/or” is selected as “or” in this case.
Furthermore, the substituent of Ar3 of the compound of Lin is a substituted phenyl, which meets the limitation of Ar3. 
Applicant does not specify whether each of the substituent group including phenyl, biphenyl, …, and spirofluorene is required to be an unsubstituted structure; therefore, each of them can be a substituted or unsubstituted structure, as claimed in claim 1.
Regarding claim 6, the compound of Lin, wherein each of L1, L2, and L3 is independently selected from single bond.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2011/0163302 A1).
Regarding claims 8-9, the compound of Lin (Compound D-2) reads on all the feature of the compound having Formula 1 of claim 1, as outlined above.
Lin discloses an organic electroluminescent device ([030], “OLED 200” in Fig. 2) comprising an anode (“230” in Fig. 2), a hole transporting layer (“hole transport layer” in [030]; “225” in Fig. 2), an emissive layer (“220” in Fig. 2), and a cathode (“215” in Fig. 2), wherein the hole transporting layer and the emissive layer are organic layers.
Lin does not exemplify an organic electroluminescent device comprising Applicant’s Formula 1 (Lin’s Compound D-2). However, Lin teaches that the organic compound of the invention (“matter having Formula I, … including D-1 through D-6” in [019]) can be used as a 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Lin by using the compound of Lin (Compound D-2) as the hole transporting layer material as taught by Lin. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprises an anode, a hole transporting layer comprising the compound of Lin (Compound D-2), an emissive layer, and a cathode, wherein the hole transporting layer and the emissive layer are organic layers, meeting all the limitations of claims 8-9.
Regarding claim 10, the organic electroluminescent device of Lin reads on all the features of claims 8, as outlined above.
The device comprises an anode, a hole transporting layer comprising the compound of Lin (Compound D-2), an emissive layer, and a cathode, wherein the hole transporting layer and the emissive layer are organic layers.
The hole transporting layer is equated to a hole injection layer because the layer has capability of transporting and injecting holes from the anode to the light emitting layer.
Furthermore, Lin teaches that the hole transport layer of the organic electroluminescent device (200 in Fig. 2) can be described as a hole transporting layer (“hole transport layer”) or 
Therefore, the organic electroluminescent device of Lin is equated to an anode, a hole injection layer comprising the compound of Lin (Compound D-2), an emissive layer, and a cathode, wherein the hole injection layer and the emissive layer are organic layers, meeting all the limitations of 10.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2011/0163302 A1) in view of Bae et al. (US 2015/0295185 A1, hereafter Bae).
Regarding claim 11, the organic electroluminescent device of Lin reads on all the features of claim 9, as outlined above.
The device comprises an anode, a hole transporting layer comprising the compound of Lin (Compound D-2), an emissive layer, and a cathode, wherein the hole transporting layer and the emissive layer are organic layers.
The hole transporting layer of the device does not comprise a p-type conductivity dopant.
Bae teaches that a p-type conductivity dopant (“p-dopant” in [112]-[115]) which can be included in a hole transport layer ([115]) or a hole injection layer ([133]), improves conductivity of the layer (“the film conductivity” in [112]).
Lin and Bae are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Lin by including a p-type conductivity dopant in the hole transporting layer of the device, as taught by Bae. 
The motivation of doing so would provide the organic electroluminescent device with improved conductivity of the hole transporting layer.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprises an anode, a hole transporting layer comprising the compound of Lin (Compound D-2) and a p-type conductivity dopant, an emissive layer, and a cathode.
Regarding claim 12, the organic electroluminescent device of Lin reads on all the features of claim 10, as outlined above.
The device comprises an anode, a hole injection layer comprising the compound of Lin (Compound D-2), an emissive layer, and a cathode, wherein the hole injection layer and the emissive layer are organic layers.
The hole injection layer of the device does not comprise a p-type conductivity dopant.
Bae teaches that a p-type conductivity dopant (“p-dopant” in [112]-[115]) which can be included in a hole transport layer ([115]) or a hole injection layer ([133]), improves conductivity of the layer (“the film conductivity” in [112]).
Lin and Bae are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Lin by including a p-type conductivity dopant in the hole injection layer of the device, as taught by Bae. 
The motivation of doing so would provide the organic electroluminescent device with improved conductivity of the hole injection layer.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprises an anode, a hole injection layer comprising the compound of Lin (Compound D-2) and a p-type conductivity dopant, an emissive layer, and a cathode.
Regarding claim 13, the compound of Lin reads on all the features of claim 1, as outlined above.
The organic electroluminescent device of Lin comprises an anode, a hole transporting layer comprising the compound of Lin (Compound D-2) and a p-type conductivity dopant, an emissive layer, and a cathode, wherein the hole transporting layer and the emissive layer are organic layers.
The organic electroluminescent device comprises organic material layer (“hole transporting layer”) which is further comprises the organic compound of Lin and an organic p-type conductivity dopant, wherein the organic material layer is a formulation, meeting all the limitations of claim 13.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2009/0066235 A1, hereafter Yabunouchi) in view of Lin (US 2011/0163302 A1) .
Regarding claim 1, Yabunouchi discloses an aromatic amine compound (Formula (1) in [053], [054]) having structure as shown below.

    PNG
    media_image2.png
    188
    456
    media_image2.png
    Greyscale

In Formula (1), at least one of Ar1 to Ar3 has a structure of Formula (2); at least one of Ar1 to Ar3 can have a dibenzofuranyl group (Formula (5) in [054]); Ar1 to Ar3 which are the groups other than the groups represented by general formulae (2) to (7) can be a substituted or unsubstituted aryl group having 6 to 50 ring atoms ([059]); R2 to R11 can be a substituted or unsubstituted alkyl having 1 to 50 carbon atoms ([055]); R1 can be a substituted or unsubstituted aryl group having 6 to 50 ring atoms; a is an integer 0 to 2 ([056]); and L1 can be a substituted or unsubstituted arylene group having 6 to 50 ring atoms ([058]).   
Yabunouchi exemplifies a compound having structure as shown below (the 2nd compound of page 10, hereafter call Compound P10-2).

    PNG
    media_image3.png
    414
    512
    media_image3.png
    Greyscale

Yabunouchi discloses an organic electroluminescent device structure comprising an anode, a hole injection layer (“hole injecting layer”), a light emitting layer, and a cathode ([114]).
Yabunouchi teaches the aromatic amine compound can be used for a hole transporting layer and/or a hole injection layer as a main component (“hole injecting layer” in [094]).
Yabunouchi teaches that a hole injection layer and/or hole transporting layer which is in contact with an anode is a layer containing a p-type conductivity dopant (“acceptor material”, “TCNQ” in [105], [107]).
The aromatic amine compound by Yabunouchi does not meet the limitations of Applicant’s Formula 1 in claim 1.
Lin discloses an aromatic amine compound being used as a hole transport material of an organic electroluminescent device ([020]) and having structure including a 3,4-ethylenedioxythiophene (EDOT) substituent (Formula S-7 in [037]).

    PNG
    media_image4.png
    155
    390
    media_image4.png
    Greyscale
, 
Lin teaches that hole transport materials incorporating EDOT group can provide high hole conductivity and low device voltage ([040]). The oxyethane bridge across the 3,4 position of the structure makes the thiophene very electron rich and raise HOMO effectively ([040]).
Yabunouchi and Lin are analogous in the field of organic electroluminescent device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the thiophene structure of the Yabunouchi’s Compound P10-2 by adding oxyethane bridge across the 3,4 position of the thiophene, as taught by Lin. 
The motivation of doing so would provide the aromatic amine compound having EDOT group with high hole conductivity and low device voltage, and make an electron rich compound, as taught by Lin.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has the identical structure as Applicant’s Compound 42 in claim 7, as shown below.

    PNG
    media_image5.png
    273
    379
    media_image5.png
    Greyscale
, meeting all the limitation of claim 7.
The compound of Yabunouchi as modified by Lin (Applicant’s Compound 42) has identical structure as Applicant’s Formula 1, wherein R1 and R2 can be substituted or unsubstituted alkyl groups having 1 to 20 carbon atoms (ethane); R1 and R2 are optionally joined to form a ring; each of Ar1, Ar2, and Ar3 can be a substituted aryl group having 6 to 50 ring carbon atoms (Ar1 and Ar2 are phenyl) and an unsubstituted heteroaryl group (Ar3 is dibenzofuran); and L1, L2, and L3 can be an arylene group having 6 to 30 ring carbon atoms (L1, L2, and L3 are phenylene), meeting all the limitations of claim 1.
Regarding claim 2, the compound of Yabunouchi as modified by Lin, wherein each of Ar1, Ar2, and Ar3 is independently selected from the group consisting of:

    PNG
    media_image6.png
    71
    93
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    96
    147
    media_image7.png
    Greyscale
 .
Regarding claim 3, the compound of Yabunouchi as modified by Lin, wherein each L1, L2, and L3 are independently selected from the group consisting of:

    PNG
    media_image8.png
    76
    114
    media_image8.png
    Greyscale
.
Regarding claim 4, the compound of Yabunouchi as modified by Lin, wherein the compound has the structure represented by Formula 2, each of Ar1, Ar2, and Ar3 is independently selected from the group consisting of a substituted aryl group having 6 to 50 ring carbon atoms (Ar1 and Ar2 are phenyl) and an unsubstituted heteroaryl group (Ar3 is dibenzofuran); each of L1, L2, and L3 are independently selected from the group consisting of an arylene group having 6 to 30 ring carbon atoms (L1, L2, and L3 are phenylene).
Regarding claim 5, the compound of Yabunouchi as modified by Lin, wherein Ar1 and Ar2 are each independently selected from phenyl and/or Ar3 are selected from dibenzofuran.
Regarding claim 6, the compound of Yabunouchi as modified by Lin, wherein each of L1, L2, and L3 is independently selected from phenylene.
Regarding claim 7, the compound of Yabunouchi as modified by Lin, wherein the compound is selected from the group consisting of: Compound 42.
Regarding claims 8, 10, and 12, the compound of Yabunouchi as modified by Lin reads on all the feature of the compound having Formula 1 of claim 1, as outlined above, wherein R1 and R2 can be substituted or unsubstituted alkyl groups having 1 to 20 carbon atoms (ethane); R1 and R2 are optionally joined to form a ring; each of Ar1, Ar2, and Ar3 can be a substituted aryl group having 6 to 50 ring carbon atoms (Ar1 and Ar2 are phenyl) and an unsubstituted heteroaryl group (Ar3 is dibenzofuran); and L1, L2, and L3 can be an arylene group having 6 to 30 ring carbon atoms (L1, L2, and L3 are phenylene).
Yabunouchi discloses an organic electroluminescent device structure comprising an anode, a hole injection layer, a light emitting layer, an electron injection layer, and a cathode ([114]).
Yabunouchi teaches the aromatic amine compound of the invention can be used for a hole transporting layer and/or a hole injection layer as a main component ([094]).
Yabunouchi does not exemplify an organic electroluminescent device comprising the compound of Yabunouchi as modified by Lin.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Yabunouchi by using the compound of Yabunouchi as modified by Lin as the hole injection layer material as taught by Yabunouchi and Lin. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the material of the organic electroluminescent device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprises an anode, a hole injection layer comprising the compound of Yabunouchi as modified by Lin, a light emitting layer, and a cathode, wherein the hole injection layer and the light emitting layer are organic layers, meeting all the limitation of claims 8 and 10.
The organic electroluminescent device of Yabunouchi as modified by Lin does not meet the claim limitations of claim 12.
Yabunouchi teaches that a hole injection layer and/or hole transporting layer which is in contact with an anode is a layer containing a p-type conductivity dopant (“acceptor material”, “TCNQ” in [105], [107]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Yabunouchi as modified by Lin by having TCNQ in the hole injection layer of the device of Yabunouchi as modified by Lin as taught by Yabunouchi and Lin. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprises an anode, a hole injection layer comprising the compound of Yabunouchi as modified by Lin and a p-type conductivity dopant of TCNQ, a light emitting layer, an electron injection layer, and a cathode, meeting all the limitation of claim 12.
Regarding claims 9 and 11, the organic electroluminescent device of Yabunouchi as modified by Lin reads on all the features of claims 8, 10, and 12, as outlined above.
The device comprises an anode, a hole injection layer comprising the compound of Yabunouchi as modified by Lin and a p-type conductivity dopant of TCNQ, a light emitting layer, an electron injection layer, and a cathode, wherein the hole injection layer and the light emitting layer are organic layers.
The hole injection layer comprising the compound of Yabunouchi as modified by Lin and the p-type conductivity dopant of TCNQ is capable of transporting holes from the anode to the 
The device of Yabunouchi as modified by Lin is equated with a device comprises an anode, a hole transporting layer comprising the compound of Yabunouchi as modified by Lin and a p-type conductivity dopant of TCNQ, a light emitting layer, and a cathode, meeting all the limitation of claim 9 and 11.
Regarding claim 13, the compound of Yabunouchi as modified by Lin reads on all the features of claim 1, as outlined above.
The organic electroluminescent device of Yabunouchi as modified by Lin comprises an anode, a hole injection layer comprising the compound of Yabunouchi as modified by Lin and a p-type conductivity dopant of TCNQ, a light emitting layer, and a cathode, wherein the hole injection layer and the light emitting layer are organic layers.
The organic electroluminescent device comprises organic material layer (“hole injection layer”) which is further comprises the organic compound of Yabunouchi as modified by Lin and a p-type conductivity dopant of TCNQ, wherein the organic material layer is a formulation, meeting all the limitations of claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786